Citation Nr: 0737403	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1971 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and in April 2006 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2007, the veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.

In October 2007, the veteran submitted additional evidence 
and waived the right to have the evidence initially reviewed 
by the RO.  38 C.F.R. § 20.1304(c).

In rating decisions in August 2006 and July 2007, the RO 
granted service connection for a right wrist sprain and 
service connection for carpal tunnel of the right wrist, 
respectively. 

FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral sensorineural hearing 
loss was not manifested to a compensable degree within one 
year from the date of separation from service; bilateral 
hearing loss, first diagnosed after service beyond the one-
year presumptive period for bilateral sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  

2. Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2007).  

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, December 2005, and August 
2006.  The veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
general provision for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
are denied no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Factual Background

The service medical records do not show any complaint, 
finding, or diagnosis of hearing loss or tinnitus.  At the 
time of an enlistment physical examination in January 1971, 
the audiogram showed pure tone thresholds, in decibels, at 
500, 1000, 2000, and 4000, Hertz as -5, -5, -5, and 0 in the 
right ear and 5, 0, -5, and -5, the left ear.  At the time of 
a separation physical examination in January 1973, audiogram 
showed pure tone thresholds, in decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz as 10, 5, 5, 5, and 5 in the right ear 
and 10, 5, 5, 5, and 5 in the left ear.  On both physical 
examinations, the veteran's ears were clinically evaluated as 
normal.  

After service, VA records disclose that in November 2002 and 
February 2003, the veteran complained of tinnitus.  In 
February 2003, testing revealed sensorineural hearing loss in 
each ear. 

On VA examination in March 2003, the veteran complained of 
tinnitus, beginning in 1980.  History included exposure to 
firearms and aircraft engine noise during service and 
exposure to high noise environments outside of the military 
(e.g., noise from operating trucks, carpentry tools, power 
tools and limited public road work without hearing 
protection).  Audiometric testing revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz of 25, 25, 30, 35 and 40 in the right ear and 30, 30, 
25, 40 and 30 in the left ear.  The speech recognition score 
in the right ear was 98 and 96 in the left.  The diagnosis 
was bilateral sensorineural hearing loss.  The examiner 
expressed the opinion that the veteran's military service was 
less likely to have contributed to hearing loss and tinnitus 
than his civilian occupational experiences.  The examiner 
based her findings on the fact that upon service discharge 
the veteran's hearing was evaluated as normal and tinnitus 
did not have onset until 7 year after service discharge. 

In January 2005, the veteran testified that during service he 
was exposed to loud noises as a jet engine mechanic. 

In August 2005, a private physician reported diagnoses of 
bilateral sensorineural hearing loss and tinnitus and that 
hearing loss was likely congenital. 

In October 2007, a private physician expressed the opinion 
that veteran's hearing loss can be consistent with exposure 
to jet engine noise.  

In June 2006, and October 2007, the veteran's wife submitted 
a statement wherein she stated that the veteran was very 
bothered by continuous ringing in the ears.  

In October 2007, the veteran testified that during service he 
worked on a flight line and that he was exposed to loud 
noises as a jet engine mechanic.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

On the basis of the service medical records, neither hearing 
loss nor tinnitus was affirmatively shown to be present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
hearing loss or tinnitus, the veteran is competent to 
describe exposure to loud noises as a jet engine mechanic, 
which is consistent with the circumstances and conditions of 
his service.  

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
hearing loss or tinnitus and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

After service, tinnitus was first documented by VA in 2002 
and sensorineural hearing loss was first documented by VA in 
2003.  The absence of documented complaints of hearing loss 
or tinnitus from 1973 to 2002 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that he has had tinnitus for years, there 
are no documented complaints of hearing loss or tinnitus 
before 2002.  The Board finds the absence of medical evidence 
of continuity of symptomatology outweighs the veteran's 
statements of continuity. 

As for the diagnosis in 2003 of sensorineural hearing loss, 
this is well beyond the one-year presumptive period for 
manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation 
of hearing loss and tinnitus after service under 38 C.F.R. § 
3.303(d), the evidence in favor of the claim consists of the 
opinion of a private physician, who stated that the veteran's 
hearing loss can be consistent with exposure to jet engine 
noise.  

The evidence against the claim consists of the opinion of a 
VA examiner, who expressed the opinion that the veteran's 
military service was less likely to have contributed to 
hearing loss and tinnitus than his civilian occupational 
experiences.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

The physician, who expressed the favorable opinion, that is, 
that the veteran's hearing loss can be consistent with 
exposure to jet engine noise, did not have access to the 
veteran's file.  While the veteran's exposure to noise 
exposure during service is consistent with the record, the 
veteran's post-service occupational history was not even 
discussed by the private physician.

In contrast, the VA examiner reviewed the veteran's file and 
after the review of the record, the VA examiner expressed the 
opinion that the veteran's military service was less likely 
to have contributed to his mild hearing loss and tinnitus 
than his civilian occupational experiences. The examiner 
based her findings on the fact that upon service discharge 
the veteran's hearing was evaluated as normal and tinnitus 
did not have onset until 7 year after service discharge.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the 
claims was based on a review of the entire record and 
contained a rationale for the opinion, which was consistent 
with the facts in the record, the Board finds that the 
opinion of the VA examiner, which opposes rather than 
supports the claims, more probative of the question of 
whether the current bilateral hearing loss and tinnitus, 
first diagnosed in 2002 after service, are related to 
excessive noise exposure during service, and the opinion 
outweighs the favorable opinion.  

As for the veteran's statement and testimony, and the 
statement of the veteran's wife, relating his current 
bilateral hearing loss and tinnitus to service, where as 
here, the question is one of medical causation, competent 
medical evidence is required to 


substantiate the claims because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran and his wife's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, the relationship between the current bilateral hearing 
loss and tinnitus and service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claims of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


